Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device and Method for Adaptive Quantization Based on Video Capturing Mode.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “instruction input section” in claims 3 and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “instruction input section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   There is description of “instruction input section” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,223,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are strictly broader than the instant claims.

17/542,896: Claim 1
US 11,223,826 B2: Claim 1
An image processing device comprising
a processor configured to:
An image processing device comprising:
a processor configured to:
acquire a video captured based on a first video capturing mode or a second video capturing mode with an imaging condition that is different from an imaging condition of the first video capturing mode;
acquire a video captured based on a first video capturing mode or a second video capturing mode with an imaging condition that is different from an imaging condition of the first video capturing mode;
determine a quantization parameter of image data of a frame constituting the video;
determine a quantization parameter of image data of a frame constituting the video;
compress the image data with the quantization parameter, wherein the processor is further configured to
and determine a quantization parameter of image data of a frame constituting the video;
compress the image data with the quantization parameter, wherein the processor is further configured to
determine the quantization parameter within a first range in a case of the first video capturing mode and determine the quantization parameter within a second range in a case of the second video capturing mode, and
determine the quantization parameter within a first range in a case of the first video
capturing mode and determine the quantization parameter within a second range in a case of
the second video capturing mode, and
a second upper limit value of the second range is smaller than a first upper limit value of the first range or a second lower limit value of the second range is larger than a first lower limit value of the first range.
a second upper limit value of the second range is smaller than a first upper limit value
of the first range and a second lower limit value of the second range is larger than a first lower
limit value of the first range.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama, US 2012/0194643 A1.

Regarding claim 1, Maruyama teaches: an image processing device comprising
a processor configured to (Control unit 101 of figure 1, per [0045].):
acquire a video captured based on a first video capturing mode or a second video capturing mode with an imaging condition that is different from an imaging condition of the first video capturing mode (See [0050], which discloses control unit 101 outputs capturing mode information identifying captured video is three-dimensional video or two-dimensional video.);
determine a quantization parameter of image data of a frame constituting the video ([0051]-[0053] discloses coding parameter setting unit 105 sets an upper limit value of quantization step size lower for three-dimensional video than for two-dimensional video.); and
compress the image data with the quantization parameter (S305 of figure 3, as disclosed in [0096].), wherein the processor is further configured to:
determine the quantization parameter within a first range in a case of the first video capturing mode and determine the quantization parameter within a second range in a case of the second video capturing mode (Maruyama discloses in [0054] that a second upper limit value of quantization is greater than a first upper limit value of quantization.), and
a second upper limit value of the second range is smaller than a first upper limit value of the first range or a (Maruyama discloses in [0052] that a maximum quantization step for 2-D video is higher than for 3-D video; 3-D video mode is read as a “second video capturing mode”.) second lower limit value of the second range is larger than a first lower limit value of the first range.

Regarding claim 5, Maruyama discloses: the image processing device according to claim 1,
wherein the processor is further configured to compress the video by an MPEG encoding method (See [0121]).

Regarding claim 8, Maruyama discloses: Maruyama discloses: an imaging device comprising:
the image processing device according to claim 1; and
an image sensor that captures the video based on the first video capturing mode or the second video capturing mode (See [0047], which discloses a video capturing unit 102 forms an optical image and captures the image to obtain an input video as a digital signal.  An image sensor is inherently required to turn an optical image and a digital video signal.  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).), 
wherein the processor is further configured to acquire the video captured by the image
sensor (See [0045], video capturing unit 102 feeds to video coding device 103, as in figure 1.).
	
Regarding claim 16, Maruyama discloses: a non-transitory computer readable medium for storing an image processing program causing a computer to perform a method ([0122]), the method comprising:
acquiring a video captured based on a first video capturing mode or a second video capturing mode with an imaging condition that is different from an imaging condition of the first video capturing mode (See [0050], which discloses control unit 101 outputs capturing mode information identifying captured video is three-dimensional video or two-dimensional video.);
determining a quantization parameter of image data of a frame constituting the video ([0051]-[0053] discloses coding parameter setting unit 105 sets an upper limit value of quantization step size lower for three-dimensional video than for two-dimensional video.); and
compressing the image data with the quantization parameter (S305 of figure 3, as disclosed in [0096].), wherein, the quantization parameter is determined within a first range in a case of the first video capturing mode and the quantization parameter is determined within a second range in a case of the second video capturing mode (Maruyama discloses in [0054] that a second upper limit value of quantization is greater than a first upper limit value of quantization.), and 
a second upper limit value of the second range is smaller than a first upper limit value of the first range (Maruyama discloses in [0052] that a maximum quantization step for 2-D video is higher than for 3-D video; 3-D video mode is read as a “second video capturing mode.”) or a second lower limit value of the second range is larger than a first lower limit value of the first range.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Zhao, US 2016/0100165 A1.

Regarding claim 2, Maruyama teaches the limitations of claim 1, upon which depends claim 2.  Maruyama does not disclose: the image processing device according to claim 1, wherein the second range is set according to a setting value of a frame rate.
However, Zhao discloses in an analogous art an adaptive encoding process, and discloses in [0006] that an encoder sensitive to content type can adjust frame and quantization parameter as needed; in a rate-distortion calculation, a higher quantization step and higher frame rate lend themselves more to video containing fast motion, while a lower quantization step size and lower frame rate lend themselves more to video containing slower movement.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the encoder of Maruyama to set the quantization step size range and frame rate higher for three-dimensional video containing a high degree of motion, and lower for video containing less motion, as suggested by Zhao, in order to optimize perceived video quality, since it was known in the art that, for a constant bit rate, higher frame rates and QP step size are desirable for higher degree of motion, (Zhao [0006]).

Method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 2.  Therefore method claim 10 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Chen, US 2018/0035137 A1.

Regarding claim 3, Maruyama discloses the limitations of claim 1, upon which depends claim 3.  Maruyama does not disclose: the image processing device according to claim 1, wherein the second range is set according to an input from an instruction input section that receives an external instruction.
	However Chen discloses in an analogous art a video sharing method that stores and shares a remark trigger position corresponding to playback progress, and other annotations in the video (see [0106], figure 12).  Chen discloses a user may select a target video quality (may instruct a terminal to output a video segment having the target video quality as the video parameter), and that this user selection may in turn determine a quantization parameter setting.  See [0159].  
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to set a quantization value range for a stereoscopic capture mode in Maruyama based on an external instruction, such as a user input specifying a target video quality, as disclosed Chen, because quantization value is closely correlated with frame image quality, and would serve as a direct and effective way to control a target video quality with predictable results and  a reasonable expectation of success (See Chen [0159], last 8 lines).

Method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 3.  Therefore method claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used above.

	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 4 in view of Jun, US 2016/0080746 A1.

	Regarding claim 4, Maruyama discloses the limitations of claim 1, upon which depends claim 4.  Maruyama does not disclose: the image processing device according to claim 1, wherein the processor is further configured to discriminate a scene of the video, and
set the second range according to the scene.
	However Jun discloses in [0041] and [0042] setting a quantization step size according to a scene change detection.  When a scene change is detected, codec 120 estimates complexity of a current frame based on initial information.  When a scene change is detected; quantization parameter is calculated according to statistics for the current frame.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to determine how and whether to adjust a quantization parameter value responsive to a scene change detection, as disclosed in Jun, because scene changes mark a break in inter-frame correlation, usually meaning an intra frame begins a scene

Method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 4.  Therefore method claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Tanaka, US 2009/0060039 A1.

Regarding claim 6, Maruyama discloses the limitations of claim 1, upon which depends claim 6.  Maruyama does not disclose: the image processing device according to claim 1, wherein the processor is further configured to determine the quantization parameter according to an amount of generated code after quantization of image data of a past frame of the video.
However Tanaka discloses in an analogous art that a QP value of a (p+1)th may have an increased compression ratio responsive to an “excessively large amount of code” being generated for a pth frame.  Tanaka discloses using candidate quantization values to achieve code amount control.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature disclosed in Tanaka, of determining a current frame QP value at least in part on the code amount generated by an immediately preceding frame, into the disclosure of Maruyama, in order to achieve a bitrate per frame in line with a target code amount (Tanaka [0079], [0080]).

Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 6.  Therefore method claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used above.
	
Claim 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama, in view of Yu, US 2018/0278821 A1.

Regarding claim 7, Maruyama discloses the limitations of claim 1, upon which depends claim 7.  Maruyama does not disclose: the image processing device according to claim 1, wherein, in the second video capturing mode, at least one of a shutter speed, a speed of autofocus, a tracking speed of automatic exposure, a tracking speed of white balance, or a frame rate is set faster than that of the first video capturing mode.
However, Yu discloses in an analogous art a method applied to a camera device in which a predetermined motion type, e.g. angular velocity, automatically sets one or more of an exposure time, AF configuration, auto-exposure configuration of the camera.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the video capture device and encoder of Maruyama to set a shutter speed, autofocus speed, white balance, higher for a three-dimensional video recording than for a two-dimensional video recording, as suggested by Yu, in order to ensure sufficient quality for the three dimensional video, mitigating the risk of eye fatigue or other viewer discomfort (Maruyama, [0021]; Yu [0037], [0049]).

Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 7.  Therefore method claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425